ORDER

PER CURIAM.
Richard Crews (Crews) appeals the judgment entered upon a jury verdict convicting him of seven counts of burglary in the second degree and three counts of felony stealing over $500.
In his sole point on appeal, Crews alleges the trial court plainly erred when it failed to sua sponte instruct the jury to disregard a witness’ statement that Crews had been committing burglaries for awhile. Crews contends the statement constituted inadmissible evidence of other crimes that was inherently prejudicial and lacked probative value. We find no error and affirm.
An extended opinion would have no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b) Mo. R.Crim. P. (2012).